Citation Nr: 0518912	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02 16-879	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for emphysema with 
shortness of breath due to exposure to ionizing radiation.

2.  Entitlement to service connection for fatigue due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1953 to 
December 1963, and subsequent service with the Air Force 
Reserves.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied the veteran's claims for service connection for 
emphysema with shortness of breath and fatigue due to 
exposure to ionizing radiation.  He filed a timely appeal.

Per the veteran's request, a hearing before the Board at the 
RO (i.e. Travel Board hearing) was scheduled in May 2005, but 
he failed to appear.  There has been no explanation from 
either the veteran or his representative for their failure to 
appear at the hearing.  Thus, the appeal will be processed as 
if the request for the hearing was withdrawn.  38 C.F.R. § 
20.704(d) (2004).


FINDING OF FACT

The medical evidence of record indicates the veteran does not 
currently have emphysema or fatigue - but rather chronic 
obstructive pulmonary disease (COPD).


CONCLUSION OF LAW

The veteran does not currently have emphysema or fatigue that 
are a residual of a disease or injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.309, 
3.311, 3.385 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In December 2000, the RO sent the veteran two letters 
relating to his claims for compensation.  One of the letters 
specifically addressed the information needed to substantiate 
his claim that he was exposed to ionizing radiation.  These 
letters, in addition to another letter sent in July 2003, 
provided him with notice of the evidence needed to support 
his claims that was not on record at the time of the letters, 
the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  The letters 
satisfied the first three notice requirements outlined in 
38 C.F.R. § 3.159(b)(1) and Pelegrini II, but it did not 
include the specific language of the "fourth element" 
outlined above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The letters requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (Requesting additional evidence supportive of the 
claim rather than evidence that pertains does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and readjudication.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-120 (2004).  

In this case, the veteran was provided the required VCAA 
notice by letters of December 2000.  These letters were sent 
prior to the RO's initial decision in November 2001 in 
accordance with the holding in Pelegrini II.  

The veteran was also provided a VCAA letter in July 2003, 
after the initial RO's rating decision and not in accordance 
with the timing requirements as outlined in Pelegrini II.  In 
August 2003, he responded and requested a VA examination, 
which was scheduled in July 2004.  In February 2004, he also 
submitted a statement indicating that X-rays at his 
separation physical in October and November 1963 indicated 
that he had scarring in his chest.  These X-rays and reports 
of examination are contained in the claims file, and he has 
not indicated he has any additional relevant evidence to 
submit or which needs to be obtained.  Under these 
circumstances, the Board finds that he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus "essentially cured 
the error in the timing of notice".  Mayfield v. Nicholson, 
19 Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).

With respect to the VCAA letters of December 2000, the 
veteran was requested to respond within 60 days.  The July 
2003 letter asked him to respond within 30 days.  The July 
2003 letter also informed him that he could take up to one 
year to respond without jeopardizing the potential effective 
date for compensation - should, in fact, his claims be 
granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A review of the record indicates, in August 2003, the RO 
reported that the veteran's service medical records (SMRs) 
were unavailable and that all reasonable efforts to obtain 
them had been exhausted.  However, SMRs were received later 
that month, and appear to complete - or, at least they 
contain the chest X-rays and discharge reports that he 
indicated would substantiate his claims.  A March 2004 VA 
outpatient treatment (VAOPT) record was also obtained.  In 
addition, private medical records were obtained from Dr. Jose 
and the Fallon Clinic.  As mentioned, he has not indicated 
that he has any additional relevant information or evidence 
to submit, or which needs to be obtained.  

In sum, the record reflects that the facts pertinent to these 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claims.


Factual Background

The veteran's SMRs are negative for any indication of 
emphysema or fatigue.  An April 1963 chest X-ray revealed a 
calcified Ghon complex in the left chest.  The report of the 
November 1963 discharge physical indicated his lungs were 
normal.  The report of a July 1970 chest X-ray did not reveal 
any changes from previous studies.  

In support of his claims, the veteran submitted a copy of 
Special Orders dated in July 1958.  These orders indicated 
that he was assigned to temporary duty at Eniwetok, Marshall 
Islands, for 65 days.  In a January 2001 statement in support 
of his claim (see VA Form 21-4138), he indicated that he was 
involved in Operation Hardtack from July 26 through September 
20, 1958.  He indicated he worked next to the aircraft 
washrack, which was used for washing and sampling aircrafts 
after each atomic test.

Private medical records from Dr. Jose indicate treatment for 
medical conditions not at issue in this appeal.

A report of a September 2001 Pulmonary Function Test (PFT) 
from the Fallon Clinic indicates the veteran had severe 
obstructive lung disease.

In August 2003 and February 2004 statements submitted by the 
veteran, he indicated that chest X-rays taken at his 
discharge physical indicated he had scarring in his chest, 
and that he believes that he was exposed to ionizing 
radiation at Eniwetok in 1958, and that this exposure caused 
his shortness of breath and fatigue.

A March 2004 VAOPT record indicated the veteran smoked, but 
recently had quit.  It was noted he had severe COPD.  

The report of the July 2004 VA respiratory examination 
indicates the veteran complained of chronic shortness of 
breath with fatigue since 1988.  He reported having to stop 
after walking 3-4 steps.  He also reported producing copious 
sputum with a cough in the morning daily.  He said he had 
trouble sleeping.  He reported that he smoked a pack of 
cigarettes a day from age 18 until 48, when he stopped.  A 
chest X-ray revealed a stable left upper lobe granuloma that 
had not changed since November 2001. 

Upon physical examination, there was no clubbing or cyanosis 
of the veteran's extremities.  Nasal and pharyngeal membranes 
and structures were normal.  The chest was hyperresonant.  
Lung fields revealed decreased respiratory excursions with 
decreased normal breath sounds at the bases.  There were 
scattered inspiratory and expiratory wheezes throughout.  The 
examiner's impression was COPD.


Governing Statutes and Regulations

Generally, to show the requisite connection between the 
disability at issue and service, the record must include 
three things: (1) medical evidence confirming the veteran has 
the disability alleged, (2) medical evidence, or in certain 
circumstances lay testimony, of a relevant in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus/causal link between the 
disability in question and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).

For veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways.  First, there are certain types of 
cancer that are presumptively service-connected.  38 U.S.C.A. 
§ 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2004).  

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" that will be service-connected, provided that 
certain conditions specified in that regulation are met.  
Other "radiogenic" diseases, such as any form of cancer 
listed under 
38 C.F.R. § 3.311(b)(2), found 5 years or more after service 
in an ionizing radiation exposed veteran, may be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service. 

Third, direct service connection can be established by 
showing that the disease was incurred during or aggravated by 
service.  See Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 
1994).  
When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

In this case, the veteran contends he has emphysema with 
shortness of breath, and chronic fatigue due to exposure to 
ionizing radiation during Operation Hardtack in Eniwetok, 
Marshall Islands.  He submitted copies of Special Orders that 
indicate he was assigned to Eniwetok during Operation 
Hardtack.

The medical evidence on record, however, does not indicate 
the veteran has a current diagnosis of emphysema or chronic 
fatigue - but instead, COPD.  The Board notes that he filed a 
claim for service connection for COPD, which was denied in a 
September 2004 rating decision.  To date, he has not filed a 
notice of disagreement (NOD) with that decision.  38 C.F.R. 
§ 20.201.  A current diagnosis is necessary to establish 
entitlement to service connection - whether on a presumptive 
basis under 38 C.F.R. 3.309(d), or based on exposure. to 
ionizing radiation under 38 C.F.R. § 3.311, or on a direct 
basis, see Combee v. Brown, 34 F.3d at 1045.

So without competent medical evidence confirming the veteran 
currently has emphysema and chronic fatigue, he has no valid 
claim.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Degmetich v. Brown, 104 F.3d 1328 (1997); and Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).  See, too, Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

For these reasons, the claims for service connection for 
emphysema and fatigue must be denied because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
3.102 (2004); see also Alemany v. Brown, 9 Vet. App. at 519; 
Gilbert v. Derwinski, 1 Vet. App. at 57.


ORDER

The claims for service connection for emphysema and fatigue 
are denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


